Citation Nr: 1031229	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  09-42 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for traumatic brain injury 
manifested by short term memory loss, noise sensitivity, anxiety, 
depression, sudden anger, and mood swings. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the Navy from April 1973 to 
March 1975 and in the Army from August 1975 to February 1981.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an June 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, 
Utah, which denied service connection for traumatic brain injury 
manifested by short term memory loss, noise sensitivity, anxiety, 
depression, sudden anger, and mood swings.

In March 2010 a Board hearing was held before the undersigned and 
the transcript is of record. 


FINDINGS OF FACT

1. The Veteran sustained a concussion in November 1974 while in 
service.

2. The preponderance of the evidence demonstrates that the 
Veteran's traumatic brain injury manifested by short term memory 
loss, noise sensitivity, anxiety, depression, sudden anger, and 
mood swings is not related to his in-service injury or event. 


CONCLUSION OF LAW

The criteria for service connection for a traumatic brain injury 
manifested by short term memory loss, noise sensitivity, anxiety, 
depression, sudden anger, and mood swings have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated in March and June 2008. 
                                                                 

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection,  no new disability rating or effective 
date for award of benefits will be assigned as the claims for 
service connection were denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran in 
obtaining evidence, afforded the Veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
disability, and afforded the Veteran the opportunity to give 
testimony before the Board, which he did.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks service connection for traumatic brain injury 
manifested by short term memory loss, noise sensitivity, anxiety, 
depression, sudden anger, and mood swings which he contends were 
caused by his concussion in service. 

The Veteran testified that during a fire drill in November 1974 
he ran down a passageway on the ship and jumped, hitting his head 
on the top of  a hatch.  He was unconscious for an unknown period 
of time, approximately 5-10 minutes, and when he woke up he was 
bleeding from a cut on his head.  He reported to sick bay and 
received stitches.  The Veteran testified as to being dizzy and 
seeing stars at the time but was not nauseous. 

The service treatment records show that on November12, 1974 the 
Veteran reported hitting his head with an "IRON".  Clinically, 
there was a shallow 1/2 laceration, slight bleeding, and no 
sutures were needed.  The following morning, the veteran was seen 
for complaints of dizziness and inability to sleep well that 
night.  It was noted that he stumbled while walking and he was 
referred to a medical officer.  A following notation shows that 
the Veteran complained of dizziness and headaches. He was 
neurologically intact.  The impression was status post "severe 
injury with iron."  On November 14, the assessment was post-
concussion, symptoms resolved except for slight dizziness.  
Romberg testing was negative and his coordination was within 
normal limits.

On January 6, 1975 he received 7 sutures for a two inch 
laceration on the top of his head. The Veteran reported no other 
problems at the time.  The following day the sutures were 
described as intact and the veteran was having no other problems.  
A week later, the sutures were removed from his scalp.


The issue at hand is whether the Veteran's in-service head 
injuries caused a traumatic brain injury manifested by reported 
symptoms of short term memory loss, noise sensitivity, anxiety, 
depression, sudden anger, and mood swings.  

The service treatment records show no diagnosed residuals or 
chronic symptoms related to the Veteran's in service head 
injuries.  The Veteran's separation examination from the Navy in 
January 1975 did not note any relevant residual injury or 
complaints.  

In April 1977 he complained of a headache along with cold 
symptoms such as sore throat, coughing, congestion, and chills.  
In March 1978 he reported to be in good health and checked the 
box "no" as to whether he had ever had a head injury.  A March 
1978 medical examination report similarly did not note any 
history or current symptoms of a head injury.  

In 1980 (month unknown) the Veteran complained of a headache for 
three days and being dizzy.  A June 1980 notation shows the 
Veteran complained of bitemporal headaches, and it was noted that 
he had a history of tension headaches.  There was post nasal 
drainage and tender maxillary sinuses.  The impression was 
sinusitis.  In a February 1981 medical history report the Veteran 
again checked "no" as to whether he had ever had a head injury.  
The February 1981 medical examination similarly did not find any 
residuals of head injury. 

After active service the Veteran served as a civilian at an Air 
Force base.  In medical examinations and self reported medical 
histories from November 1981, December 1984, July 1986 and 
January 1990 the Veteran reported he was in good health, checking 
"no" as to having had a head injury, and was found to have 
normal clinical evaluations which include normal neurologic and 
psychiatric aspects.  In July 1986 the Veteran reported that he 
took Tylenol for headaches but he was in "excellent" health. 

In November 2007, a VA examination was conducted to evaluate the 
Veteran's service connected scar on the head due to his head 
injury in 1974.  (The issue of evaluation of the scar is not on 
appeal.)  At the exam the Veteran reported no further 
complications except for occasional headaches.  The examiner 
opined that this far removed from any actual injury that it would 
not indicate a post concussion type headache, as they generally 
resolve within six months to two years.  The Veteran reported he 
felt a loss of focus and attention since his head injury. 

In a February 2009 mental health note the Veteran reported that 
he has had depression all his life, over 30 years, but it got 
worse in 2006. 

In April 2009 a VA psychological examination was conducted.  The 
Veteran reported feeling increasingly irritable.  He reported a 
history of depression and anxiety which began 10 years ago.  A 
December 2008 CT examination and a February 2009 MRI did not 
reveal any abnormalities that were reported to be indicative of a 
traumatic brain injury.  

The Veteran reported a worsening of symptoms of depression and 
anxiety in the last 10 years.  Neuropsychological testing was 
conducted which indicated adequate and expected performance on 
tasks of intellectual functioning, verbal memory, visual memory, 
working memory, processing speed, and language abilities.  His 
results indicated difficulties on tasks of attention, 
organization and delayed recall, which all appeared to be due to 
concentration, attention, and motivation difficulties resulting 
from his symptoms of anxiety and depression.  The examiner opined 
that it was highly unlikely that these difficulties were the 
result of the concussion that the Veteran suffered in 1974.  The 
examiner noted that the Veteran's anxiety and depressive symptoms 
do overlap with a number of symptoms commonly seen in people with 
mild traumatic brain injury; however the Veteran reported that 
these symptoms originated within the last 10 years and did not 
cause functional or symptomatic difficulties immediately after 
his concussion.

In a July 2009 letter the Veteran's private physician, Dr. J.D., 
stated that the Veteran was being treated for depression and that 
he had a "post mag brain injury" in service.   Dr. J.D. stated 
that it has been shown that individuals who suffer post traumatic 
brain injury have symptoms very similar to depression with 
increased anger, irritability and frontal lobe syndrome.  However 
Dr. J.D. did not offer an opinion as to the cause of the 
Veteran's current symptoms and instead stated that he could not 
argue for or dispute an individual's history of post traumatic 
brain injury. 

In a July 2009 progress note Dr. J.D. reported that the Veteran 
had a history of depression that could in etiology be a form of 
frontal lobe syndrome with post traumatic head injury, and that 
the Veteran had responded to therapies which have been used in 
individuals with posttraumatic brain injuries.

At an August 2009 VA examination, the Veteran reported the onset 
of headaches to be 10-20 years prior or 1974, possibly, but he 
was uncertain.  The examiner found that if the Veteran had truly 
sustained a loss of consciousness at the time of the head injury 
the rating of his traumatic brain injury at the time of the 
injury would be mild.  However as it is uncertified that there 
was a loss of consciousness, without it the Veteran does not 
qualify for any diagnosis of traumatic brain injury. 
The Veteran reported episodes of dizziness every two months.  The 
examiner found that the Veteran was not receiving any specific 
treatments related to a traumatic brain injury but rather due to 
general anxiety disorder and depression. 

The examiner opined that the Veteran's reported symptoms of short 
term memory loss, noise sensitivity, anxiety, depression, sudden 
anger and mood swings are not caused by or a result of a 
traumatic brain injury.  His development of depression and 
anxiety did not occur in the military and he was never treated 
for such during that time.  His difficulties with short term 
memory began at least several years after the possible traumatic 
brain injury.  There was no evidence of sudden anger beginning in 
conjunction with the alleged head injury or associated with that 
time period, and there were no sequela of traumatic brain injury 
noted in any of the military medical reports after the head 
injury.   

Although the Veteran experienced a head injury or injuries in 
service, the medical evidence is against a finding that any 
inservice head trauma caused any of the Veteran's reported 
manifestations of short term memory loss, noise sensitivity, 
anxiety, depression, sudden anger, and mood swings.  The 
Veteran's in service injury occurred in November 1974.  Moreover, 
by his own report, the Veteran did not have alleged 
manifestations, specifically anxiety and depression, until 10 
years prior to the 2009 VA examinations.  Furthermore inservice 
treatment records after 1974 and post service medical records 
show the Veteran consistently denied any prior head injury and 
none of the records include any of the reported manifestations 
such as short term memory loss, noise sensitivity, anxiety, 
depression, sudden anger, and mood swings.  Although the Veteran 
claims his headaches may have began in 1974, headache was 
reported only twice in the seven years following the head injury.  
Evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran genuinely believes that his traumatic brain injury is 
manifested by short term memory loss, noise sensitivity, anxiety, 
depression, sudden anger, and mood swings, and is related to an 
in service injury; however, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a competent 
medical opinion on a matter as complex as the diagnosis or 
etiology of a traumatic brain injury and its residuals.  While 
the Veteran's lay assertions have been considered, they do not 
outweigh the definite negative opinions of the VA medical 
examiners who opined that the Veteran's reported symptoms are not 
related to any in service head injury or concussion.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The findings of the VA examiners weigh against the Veteran's 
claim, and there is little competent medical evidence to the 
contrary.  The preponderance of the evidence is against the claim 
of service connection for a traumatic brain injury manifested by 
short term memory loss, noise sensitivity, anxiety, depression, 
sudden anger, and mood swings; there is no doubt to be resolved; 
and service connection is not warranted.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 





ORDER





____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


